Citation Nr: 1802571	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left elbow injury.

2. Entitlement to service connection for a skin disability, including as due to exposure to contaminated water at Camp Lejeune.

3. Entitlement to service connection for degenerative joint disease of the bilateral knees.

4. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Louisville, Kentucky, respectively.  Jurisdiction rests with Louisville, Kentucky.  The Board previously remanded these matters in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that this case must be remanded for additional development.

In March 2015, the Board remanded the Veteran's claims with instructions to provide a video hearing.  In April 2016, the RO sent a letter to the Veteran, relating to an issue other than the Veteran's hearing request.  The letter was mailed to a P.O. Box address.  This letter was subsequently returned in May 2016 noting a new address for the Veteran at an apartment in Spartanburg, South Carolina, and that the mail forwarding time had expired.  In May 2017, the RO then sent a video hearing notice to the outdated P.O. Box address, which was returned.  There has been no response from the Veteran or the Veteran's representative.  While the Veteran did not notify the VA of a change in address directly, the returned mail in May 2016 serves as constructive notice of the change.  In order to afford the Veteran all due process and to comply with the March 2015 Board remand, the RO must verify the Veteran's current address and schedule the Veteran for a Travel Board hearing, in lieu of a video conference hearing.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should verify the Veteran's current mailing address, to include investigating the validity of the apartment address shown on the returned correspondence in May 2016.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately. 

2. Thereafter, the RO should schedule the Veteran for a Travel Board hearing pursuant to the June 2010 hearing request and March 2015 Board remand following the usual procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




